PER CURIAM:
Liestiawati Widjaja, a native and citizen of Indonesia, seeks review of an order of the Board of Immigration Appeals (Board) denying her motion to reconsider. We have reviewed the administrative record and conclude that the Board did not abuse its discretion in denying Widjaja’s motion. See 8 C.F.R. § 1003.2(a), (b) (2006).
Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Widjaja, No. A95-218-562 (B.I.A. Mar. 6, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.